OPINION OF THE COURT
Per Curiam.
Joseph Greenblatt has submitted an affidavit dated May 30, 1995, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Mr. Greenblatt concedes, in his affidavit of resignation, that he is the subject of a pending disciplinary proceeding into allegations of professional misconduct, including conversions of funds entrusted to him as fiduciary, commingling, and issuing checks for fiduciary accounts drawn on insufficient funds, as set forth in the petition. Mr. Greenblatt acknowledges that the Grievance Committee is currently investigating approximately 41 complaints alleging similar misconduct. He concedes that he cannot successfully defend himself on the merits against any charges predicated upon those complaints or against those charges contained in the petition.
Mr. Greenblatt acknowledges that his resignation is freely and voluntarily tendered and that he is not being subjected to coercion or duress. He is fully aware of the implications of submitting his resignation. Mr. Greenblatt acknowledges that he is submitting his resignation subject to any application which may be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection of the State of New York, pursuant to Judiciary Law § 90 (6-a) and acknowledges the continuing jurisdiction of the Court to make such an order. Mr. Greenblatt is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Counsel for the Grievance Committee has recommended that the Court accept the proffered resignation. Under the circumstances, the resignation of Joseph Greenblatt as a member of the Bar is accepted and directed to be filed. Accordingly, Joseph Greenblatt is disbarred and his name is *85stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Ritter, Santucci and Hart, JJ., concur.
Ordered that the resignation of Joseph Greenblatt is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Joseph Greenblatt is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph Greenblatt shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph Greenblatt is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.